t c summary opinion united_states tax_court roger g and lilianne j g maki petitioners v commissioner of internal revenue respondent docket no 14016-99s filed date roger g and lilianne j g maki pro sese anne s daugharty for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure after concessions the sole issue for decision is whether petitioners are entitled to an overpayment of their tax_liability some of the facts were stipulated and are so found the stipulation of facts and exhibits submitted at trial are incorporated herein petitioners resided in des moines washington at the time their petition was filed references to petitioner in the singular are to roger g maki petitioner received form ssa-1099 reporting dollar_figure in social_security_benefits in petitioners reported dollar_figure or percent of the social_security_benefits on their federal_income_tax return petitioners timely filed their federal_income_tax return for in the notice_of_deficiency respondent determined that petitioners failed to report dollar_figure taxable social_security_benefits dollar_figure capital_gain dividends and dollar_figure taxable dividends at trial respondent accepted petitioners’ federal_income_tax return as filed nevertheless petitioners now contend that the social_security disability_income is non- taxable because the bill has never passed that says that social_security is taxable on that basis petitioners believe they petitioners concede unreported capital_gain of dollar_figure upon further review respondent determined that all items on the notice_of_deficiency with the exception of dollar_figure of unreported capital_gains were reported on petitioners’ return although on the wrong lines of the return are entitled to a refund for the overpayment_of_tax respondent contends that the law is clear and petitioners’ social_security income was correctly reported on their income_tax return as taxable_income under sec_86 we agree with respondent under the provisions of sec_86 social_security disability benefits received after are subject_to tax sec_86 was duly enacted by congress in the social_security act amendments of publaw_98_21 97_stat_65 thus we are bound to follow the statutes as enacted by congress see 68_tc_632 bailey v commissioner tcmemo_1994_391 sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived further sec_86 provides that if the modified_adjusted_gross_income of the taxpayer plus one-half of the social_security_benefits received exceeds the adjusted_base_amount then gross_income includes the lesser_of the sum of a percent of such excess plus b the lesser_of one-half of the social_security_benefits received during the year or i1 one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or percent of the social_security_benefits received during the taxable_year see sec_86 the base_amount and the adjusted_base_amount for taxpayers filing a joint_return for is dollar_figure and dollar_figure respectively see sec_86 b and b petitioner’s modified_adjusted_gross_income equals adjusted_gross_income less social_security_benefits see sec_86 petitioners reported the following income on their federal_income_tax return wages dollar_figure taxable interest big_number dividend sec_584 capital_gain total pensions and annuities big_number rental real_estate etc total dollar_figure for petitioners’ modified_adjusted_gross_income was dollar_figure because petitioners’ modified_adjusted_gross_income is more than the adjusted_base_amount of sec_86 b we hold that petitioner’s social_security income is taxable subject_to sec_86 respondent’s determination is sustained and petitioners are not entitled to an overpayment for due to the concessions made by the parties the decision will be entered under rule we note that petitioners have previously litigated this issue with respect to their taxable_year and we decided the issue for respondent see maki v commissioner tcmemo_1996_ the court has considered imposing sanctions on petitioners under sec_6673 but declines to do so at this time petitioners mistakenly reported social_security_benefits on line 16b rather than line 20a ‘ dollar_figure adjusted_gross_income less dollar_figure social_security_benefits dollar_figure with this in mind we strongly urge petitioners to reconsider litigating this issue further reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
